Citation Nr: 1601467	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  09-30 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for left lower extremity radiculopathy, sciatic nerve.

2. Entitlement to an initial rating in excess of 20 percent for left lower extremity radiculopathy, femoral nerve.

3. Entitlement to a rating in excess of 40 percent for lumbar spine degenerative disc disease with history of herniated nucleus pulposus.  

4. Entitlement to a rating in excess of 20 percent for left shoulder, status post acromioclavicular separation with tendinitis and bursitis. 

5. Entitlement to a rating in excess of 10 percent for left knee instability.

6. Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

8. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disability.

9. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cervical spine, status post herniated nucleus pulposus.

10. Entitlement to service connection for sleep apnea.

11. Entitlement to service connection for a right knee disability, to include as secondary to a service-connected disability.

12. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert Chisolm, Attorney


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to June 2001.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from March 2009, November 2013, and December 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The issue of entitlement to service connection for a right knee disability was denied by the Board in a May 2013 decision, which the Veteran appealed to the United States Court of Veterans Appeals (Court).  A Joint Motion for Remand was filed in June 2014 and granted by the Court that same month.  In September 2014, the Board remanded the appeal for further development, and it now returns to the Board for appellate review.  


REMAND

In accordance with the September 2014 remand, a VA examination was conducted in March 2015 to assess the etiology of the Veteran's right knee disability.  The remand ordered that 

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion regarding whether the Veteran's current right knee disability is at least as likely as not (50% probability or greater) related to service, to include the severe contusion to the right quadriceps muscle and possible right knee bone bruise and joint damage sustained in service in October 1984. The examiner should explain the reasoning for his/her opinion.

The March 2015 examiner stated that service treatment records do not support an ongoing right knee problem during military service and that the Veteran's retirement physical does not mention any history of a right knee disability or recent right knee disability.  The examiner stated that no nexus could be made between the present right knee disability and an ongoing right knee disability in service treatment records and that the incidental finding of osteoarthritis on X-ray is common in males over age 50. 

However, a review of the VA examination findings and opinion do not reflect specific consideration of the October 1984 service treatment records as indicated by the Joint Motion and the Board's remand.  Further, a February 2009 MRI revealed laxity in the posterior cruciate ligament, suggestive of a chronic strain and an osteochondral lesion in the posterolateral femoral condyle that may have occurred as a result of remote injury.  The March 2015 VA examiner only considered a diagnosis of osteoarthritis.  For these reasons, the Board determines that the March 2015 VA examination is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Consequently, the right knee service connection claim is remanded so that another VA examination may be scheduled to assess the etiology of the Veteran's right knee disability.  

As for the left lower extremity sciatic and femoral nerve disabilities, these disabilities were last assessed at a September 2012 VA examination.  In October 2015, the Veteran, through his representative, submitted an argument citing to specific VA treatment evidence from November 2014 that suggested an increase in severity.  Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400   (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Thus, the Veteran should be scheduled for another VA examination to assess the severity of his left lower extremity nerve disabilities. 

Further, the record reveals that the Veteran receives VA treatment on a regular basis, but the most recent VA treatment note of record is dated in January 2015.  Therefore, all VA treatment notes for the Veteran dated from January 2015 to the present should be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).
In February 2011, the Veteran filed a notice of disagreement with the denial of entitlement to service connection for sleep apnea in an April 2010 rating decision.  In addition, in December 2014, a rating decision was issued, which the Veteran appealed in February 2015.  No statement of the case (SOC) were issued in response to these notices of disagreement; consequently, the Board takes jurisdiction over the lumbar spine and left shoulder and knee rating claims, the hypertension, right shoulder, and cervical spine claims to reopen, and the service connection claim for sleep apnea and remands them so the Veteran may be provided with an SOC. Manlincon v. West, 12 Vet. App. 238 (1999).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue. See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran has raised the issue of entitlement to TDIU, particularly in connection with his left lower extremity disabilities.  Thus, VA must adjudicate that issue as part of the claim for an increased rating for service-connected disability.  Id.; see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all VA treatment notes for the Veteran dated from January 2015 to the present. All requests and responses, positive and negative, must be documented in the claims file.

2. Schedule the Veteran for a VA examination to assess the current nature and severity of his left leg sciatic and femoral nerve disabilities.  The claims file must be sent for review in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail in accordance with VA rating criteria.  

3. Schedule the Veteran for a VA knee examination to determine the current nature of any right knee disability and to obtain an opinion as to whether such is possibly related to service. The claims folder and relevant VA electronic treatment records must be reviewed by the examiner in conjunction with the examination.

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion regarding whether it is at least as likely as not (50% probability or greater) that the Veteran's right knee disability began in service, was caused by service, or is otherwise related to service, to include the severe contusion to the right quadriceps muscle and possible right knee bone bruise and joint damage sustained in service in October 1984.  In forming the opinion, the examiner must contemplate all diagnosed right knee disabilities of record.  

A complete rationale for any opinion advanced must be provided.

4. Notify the Veteran that it is his responsibility to report for all examinations and to cooperate in the development of the claims.  The consequences of failure to report for any VA examination without a showing of good cause may include denial of one or more of the claims.  See 38 C.F.R. §§ 3.158, 3.655 (2015).
5. Issue an SOC in response to the February 2011 notice of disagreement with the April 2010 denial of the claim of entitlement to service connection for sleep apnea and the February 2015 notice of disagreement with all issues denied in the December 2014 rating decision.  Inform the Veteran that if any claims are denied, a Substantive Appeal must be filed in order for the Board to review the appeals on these issues.

6. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative and return the appeal to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




